                             Case 19-20140         Doc 12     Filed 10/07/19    Entered 10/07/19 14:53:22       Desc Main Document   Page 1 of 12



 Fill in this information to identify your case:

  Debtor 1                   Tosha                   Yvette                Moore
                             First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing)        First Name             Middle Name           Last Name

  United States Bankruptcy Court for the:                              Eastern District of Texas

  Case number                      19-20140-BTR-13                                                                                         ❑   Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                                  Dates Debtor 1 lived      Debtor 2:                                             Dates Debtor 2 lived
                                                                 there                                                                           there


                                                                                          ❑ Same as Debtor 1                                    ❑ Same as Debtor 1
                                                                From                                                                           From
    Number      Street                                                                       Number    Street
                                                                To                                                                             To



    City                               State ZIP Code                                        City                         State ZIP Code




                                                                                          ❑ Same as Debtor 1                                    ❑ Same as Debtor 1
                                                                From                                                                           From
    Number      Street                                                                       Number    Street
                                                                To                                                                             To



    City                               State ZIP Code                                        City                         State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ❑ No
    ✔ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).
    ❑

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 1
                            Case 19-20140       Doc 12    Filed 10/07/19    Entered 10/07/19 14:53:22      Desc Main Document           Page 2 of 12


Debtor 1            Tosha                Yvette                    Moore                                              Case number (if known) 19-20140-BTR-13
                    First Name           Middle Name               Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                       bonuses, tips                                             bonuses, tips
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                         bonuses, tips                       $25,791.00            bonuses, tips
    (January 1 to December 31, 2018         )
                                     YYYY          ✔ Operating a business
                                                   ❑                                        $304,967.00        ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2017         )            bonuses, tips                                             bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2018         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                            Case 19-20140         Doc 12    Filed 10/07/19   Entered 10/07/19 14:53:22       Desc Main Document          Page 3 of 12


Debtor 1            Tosha                  Yvette                   Moore                                                 Case number (if known) 19-20140-BTR-13
                    First Name                Middle Name           Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                            payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
               ❑
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.

                                                               Dates of            Total amount paid            Amount you still owe        Was this payment for…
                                                               payment

                                                                                                                                          ✔ Mortgage
                                                                                                                                          ❑
              North East Texas Credit Union                   08/2019                             $799.00                   $27,755.12
             Creditor's Name                                                                                                              ❑Car
              1115 Lone Star Blvd                                                                                                         ❑Credit card
             Number      Street
                                                                                                                                          ❑Loan repayment
              Terrell, TX 75160                                                                                                           ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                     State      ZIP Code



                                                                                                                                          ❑Mortgage
              Freedom Truck Finance, LLC
             Creditor's Name
                                                              08/2019                           $2,456.00                   $27,755.12
                                                                                                                                          ✔ Car
                                                                                                                                          ❑
              PO Box 515797                                                                                                               ❑Credit card
             Number      Street
                                                                                                                                          ❑Loan repayment
              Dallas, TX 75251                                                                                                            ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                     State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3
                            Case 19-20140      Doc 12     Filed 10/07/19    Entered 10/07/19 14:53:22        Desc Main Document          Page 4 of 12


Debtor 1            Tosha                  Yvette                  Moore                                                Case number (if known) 19-20140-BTR-13
                    First Name             Middle Name               Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Nature of the case                           Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                            Case 19-20140      Doc 12     Filed 10/07/19   Entered 10/07/19 14:53:22     Desc Main Document         Page 5 of 12


Debtor 1            Tosha                 Yvette                   Moore                                           Case number (if known) 19-20140-BTR-13
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date            Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was    Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                             Case 19-20140       Doc 12     Filed 10/07/19   Entered 10/07/19 14:53:22      Desc Main Document         Page 6 of 12


Debtor 1             Tosha                   Yvette                  Moore                                           Case number (if known) 19-20140-BTR-13
                     First Name              Middle Name             Last Name

     Gifts with a total value of more than $600 per          Describe the gifts                                          Dates you gave       Value
     person                                                                                                              the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                             State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that         Describe what you contributed                                 Date you                Value
     total more than $600                                                                                           contributed



    Charity’s Name




    Number      Street



    City                     State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ❑No
    ✔Yes. Fill in the details.
    ❑
     Describe the property you lost and          Describe any insurance coverage for the loss                      Date of your loss        Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.
    TV, Laptop, Truck batteries, table and       N/A
    phone                                                                                                          07/2017                                  $0.00




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
                            Case 19-20140      Doc 12   Filed 10/07/19   Entered 10/07/19 14:53:22     Desc Main Document         Page 7 of 12


Debtor 1            Tosha               Yvette                   Moore                                            Case number (if known) 19-20140-BTR-13
                    First Name           Middle Name             Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred              Date payment or         Amount of payment
     Lee Law Firm, PLLC                                                                                         transfer was made
    Person Who Was Paid                         Attorney’s Fee
                                                                                                               9/19/2019                              $395.00
     8701 Bedford Euless Rd 510
    Number     Street




     Hurst, TX 76053
    City                    State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred              Date payment or         Amount of payment
     Amecare Financial                                                                                          transfer was made
    Person Who Was Paid
                                                                                                               07/2019                              $1,000.00
     18200 Van Karma 6th Floor
    Number     Street                                                                                          06/2019                              $1,000.00




     Irvine, CA 92612
    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
                            Case 19-20140      Doc 12    Filed 10/07/19   Entered 10/07/19 14:53:22    Desc Main Document         Page 8 of 12


Debtor 1            Tosha                Yvette                  Moore                                            Case number (if known) 19-20140-BTR-13
                    First Name           Middle Name             Last Name

                                                  Description and value of property         Describe any property or payments received       Date transfer was
                                                  transferred                               or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Description and value of the property transferred                                          Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                  Last 4 digits of account number        Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                  XXXX–                                ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                    State   ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 8
                            Case 19-20140      Doc 12    Filed 10/07/19     Entered 10/07/19 14:53:22   Desc Main Document      Page 9 of 12


Debtor 1            Tosha                Yvette                  Moore                                           Case number (if known) 19-20140-BTR-13
                    First Name           Middle Name             Last Name

                                                   Who else had access to it?                    Describe the contents                         Do you still have
                                                                                                                                               it?

                                                                                                                                          ❑No
    Name of Financial Institution                 Name
                                                                                                                                          ❑Yes

    Number      Street                            Number     Street



                                                  City                    State   ZIP Code

    City                    State   ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Who else has or had access to it?             Describe the contents                         Do you still have
                                                                                                                                               it?

                                                                                                                                          ❑No
    Name of Storage Facility                      Name
                                                                                                                                          ❑Yes

    Number      Street                            Number     Street



                                                  City                    State   ZIP Code

    City                    State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Where is the property?                        Describe the property                         Value


    Owner's Name
                                                  Number     Street


    Number      Street

                                                  City                    State   ZIP Code


    City                    State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 9
                            Case 19-20140      Doc 12     Filed 10/07/19       Entered 10/07/19 14:53:22     Desc Main Document           Page 10 of 12


Debtor 1            Tosha                 Yvette                   Moore                                                 Case number (if known) 19-20140-BTR-13
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Governmental unit                          Environmental law, if you know it                         Date of notice


    Name of site                                   Governmental unit



    Number     Street                              Number     Street


                                                   City                State   ZIP Code


    City                    State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                    Governmental unit                          Environmental law, if you know it                         Date of notice


    Name of site                                   Governmental unit



    Number     Street                              Number     Street


                                                   City                State   ZIP Code


    City                    State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 10
                             Case 19-20140       Doc 12     Filed 10/07/19         Entered 10/07/19 14:53:22   Desc Main Document       Page 11 of 12


Debtor 1             Tosha                  Yvette                     Moore                                               Case number (if known) 19-20140-BTR-13
                     First Name             Middle Name                Last Name

                                                      Court or agency                             Nature of the case                                  Status of the case


    Case title
                                                     Court Name
                                                                                                                                                      ❑Pending
                                                                                                                                                      ❑On appeal
                                                                                                                                                      ❑Concluded
                                                     Number       Street


    Case number
                                                     City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ❑No. None of the above applies. Go to Part 12.
    ✔Yes. Check all that apply above and fill in the details below for each business.
    ❑
                                                       Describe the nature of the business                         Employer Identification number
     Amazing Hearts Homecare Staffing                                                                              Do not include Social Security number or ITIN.
    Name
                                                      homecare and nurse
                                                                                                                    EIN:         –
     701 N Cass St
    Number        Street
                                                       Name of accountant or bookkeeper                            Dates business existed

                                                                                                                    From 04/2013         To 05/2018
     Jefferson, TX 75657
    City                     State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                              MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 11
                         Case 19-20140     Doc 12   Filed 10/07/19   Entered 10/07/19 14:53:22     Desc Main Document         Page 12 of 12


Debtor 1           Tosha                 Yvette                Moore                                           Case number (if known) 19-20140-BTR-13
                   First Name            Middle Name            Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                     /s/ Tosha Yvette Moore                      ✘
       Signature of Tosha Yvette Moore, Debtor 1                        Signature of


       Date 10/07/2019                                                   Date




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
